On July 27, 1912, the plaintiff commenced an action in this court for the issuance of a writ of mandamus to require the respondent to certify to his disqualification in a certain cause pending in the county court of Pottawatomie county, specifically alleging certain grounds as to his disqualification.
On July 31, 1912, an alternative writ of mandamus was issued returnable on September 3, 1912. Respondent having made return to said writ, and the plaintiff having filed reply thereto on September 3, 1912, by agreement of all parties J. H. Everest, Esq., of Oklahoma City, Okla., was appointed referee to take evidence and report same together with his findings of fact and conclusions of law. The referee having made a report to this court, said cause was set for hearing on December 3, 1912, upon the exceptions of the respondent to the referee's report, at which time, after hearing, the same was submitted for determination. The term of office of the respondent expired on the first Monday of January, 1913, at which time his successor qualified, without this court having reached a determination in said cause. Abstract or hypothetical questions disconnected from the granting of actual relief, or from the determination of which no practical relief can follow, except the awarding of the costs, will not be determined on appeal, but the cause will be dismissed. Gray's Okla. Dig., and authorities cited in section 6, at page 31.
The plaintiff's alternative writ will be quashed, and the plaintiff's petition dismissed at his cost.
All the Justices concur. *Page 362